

EXIBIT 10.60


Form of Working Capital Note dated September 24, 2007
 
-1-

--------------------------------------------------------------------------------



Exhibit D
 
MANARIS CORPORATION


FORM OF


SENIOR SECURED WORKING CAPITAL NOTE
 

Issue Date: ___________, 200__
$_____________

 
FOR VALUE RECEIVED, MANARIS CORPORATION, a Nevada corporation (the “Company”),
hereby promises to pay to the order of IMPERIUM MASTER FUND, LTD. or its
permitted successors or assigns (the “Holder”) the principal amount of
________________________ Dollars ($___________), together with accrued and
unpaid interest thereon, on or before [____________] (the “Maturity Date”).


The Company has issued this Senior Secured Working Capital Note (this “Note”)
pursuant to a Securities Purchase and Loan Agreement, dated as of September 24,
2007 (the “Loan Agreement”). The Senior Secured Working Capital Notes issued by
the Company pursuant to the Loan Agreement, including this Note, are
collectively referred to herein as the “Notes”.


The Company’s obligations under the Notes, including, without limitation, its
obligation to make payments of interest thereon, are guaranteed by the Company’s
subsidiaries and secured by the assets and properties of the Company and its
subsidiaries. The following terms shall apply to this Note:


1. DEFINITIONS.


(a) Defined Terms. The following terms shall apply to this Note:


“Acceleration Notice,” “Acceleration Notice Date” and “Acceleration Payment
Date” have the respective meanings set forth in Section 3(a) of this Note.


“Change of Control” means the existence, occurrence or public announcement of,
or entering into an agreement contemplating, any of the following: (a) the sale,
conveyance or disposition of more than twenty-five percent (25%) of the assets
of the Company, (b) the effectuation of a transaction or series of transactions
in which more than fifty percent (50%) of the voting power of the Company is
transferred or otherwise disposed of; (c) the effectuation of a transaction or
series of transactions in which any of the voting power of any Company
Subsidiary is transferred or otherwise disposed to a Person other than the
Company or another Company Subsidiary; (d) the consolidation, merger or other
business combination of the Company with or into any other entity, immediately
following which the prior stockholders of the Company fail to own, directly or
indirectly, at least seventy-five percent (75%) of the surviving entity; (e) the
consolidation, merger or other business combination of any Company Subsidiary
with or into any other entity other than the Company or another Company
Subsidiary; (f) a transaction or series of transactions in which any Person or
group acquires more than fifty percent (50%) of the voting equity of the
Company; (g) a transaction or series of transactions in which any Person or
group (other than the Company or a Company Subsidiary) acquires any of the
voting equity of a Company Subsidiary; and (h) the Continuing Directors do not
at any time constitute at least a majority of the Board of Directors.


-2-

--------------------------------------------------------------------------------


 
“Continuing Director” means, at any date, a member of the Company’s Board of
Directors (i) who was a member of such board on the Issue Date or (ii) who was
nominated or elected by at least a majority of the directors who were Continuing
Directors at the time of such nomination or election or whose election to the
Company’s Board of Directors was recommended or endorsed by at least a majority
of the directors who were Continuing Directors at the time of such nomination or
election or such lesser number comprising a majority of a nominating committee
if authority for such nominations or elections has been delegated to a
nominating committee whose authority and composition have been approved by at
least a majority of the directors who were Continuing Directors at the time such
committee was formed.


“Default Interest Rate” means the lower of eighteen (18%) and the maximum rate
permitted by applicable law or by the applicable rules or regulations of any
governmental agency or of any stock exchange or other self-regulatory
organization having jurisdiction over the Company or the trading of its
securities.


“Event of Default” means the occurrence of any of the following events:
 
(i) a Liquidation Event occurs or is publicly announced;
 
(ii) the Company fails to make any payment of principal on this Note in full as
and when such payment is due, or the Company fails to make any payment of
interest on this Note in full as and when such payment is due, provided that the
Company shall not have been able to cure such non-payment within four (4)
Business Days after such due date;
 
(iii)  other than a breach described in clause (ii) above, the Company or any
Company Subsidiary breaches or provides notice of its intent to breach any
material term or condition of this Note or any other Transaction Document,
provided that such breach is not cured within seven (7) Business Days following
written notice thereof from the Holder;
 
(iv) any representation or warranty made by the Company or any Company
Subsidiary in this Note or any other Transaction Document was inaccurate or
misleading in any material respect as of the date such representation or
warranty was made; or
 
-3-

--------------------------------------------------------------------------------


 
(v) a default occurs or is declared and is not cured within the applicable grace
period (if any) with respect to any instrument that evidences Debt of the
Company or any Company Subsidiary, the effect of which default is to cause, or
permit the holder or holders of such indebtedness to cause, such indebtedness to
become due prior to its stated maturity solely to the extent that the principal
amount of any such indebtedness exceeds, individually or in the aggregate,
$1,000,000.
 
“Interest” has the meaning set forth in Section 2(a) of this Note.


“Issue Date” means the “Issue Date” as set forth on the front page of this Note.


“Liquidation Event” means where (i) the Company or any Company Subsidiary shall
make a general assignment for the benefit of creditors or consent to the
appointment of a receiver, liquidator, custodian, or similar official of all or
substantially all of its properties, or any such official is placed in control
of such properties, or the Company or any Company Subsidiary shall commence any
action or proceeding or take advantage of or file under any federal or state
insolvency statute, including, without limitation, the United States Bankruptcy
Code, seeking to have an order for relief entered with respect to it or seeking
adjudication as a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution, administration, a voluntary arrangement,
or other relief with respect to it or its debts; or (ii) there shall be
commenced against the Company or any Company Subsidiary any action or proceeding
of the nature referred to in clause (i) above or seeking issuance of a warrant
of attachment, execution, distraint, or similar process against all or any
substantial part of its property, which results in the entry of an order for
relief which remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (iii) there is initiated the dissolution or other winding up of
the Company or any material Company Subsidiary, whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy proceedings; or (iv) there
is initiated any assignment for the benefit of creditors or any marshalling of
the material assets or material liabilities of the Company or any Company
Subsidiary.


“Make-whole Amount” means the Make-whole Per Diem Amount multiplied by the
number of days between and including (i) the Acceleration Notice Date or
Prepayment Date, as the case may be, and (ii) the Maturity Date.


“Make-whole Per Diem Amount” means the amount equal to (i) the product of (x)
the outstanding principal amount of this Note and (y) the Make-whole Rate
divided by (ii) 360.


“Make-whole Rate” means the interest rate equal to the difference between
[INSERT INTEREST RATE OF THIS NOTE]% and the then current yield rate of 1-year
treasury bills on the date of determination.


“Maturity Date” has the meaning set forth in the preamble to this Note.


-4-

--------------------------------------------------------------------------------


 
“Scheduled Interest Payment Date” means [INSERT FIRST CALENDAR MONTH FOLLOWING
ISSUE DATE] 1, 200__ and the first Business Day of each calendar month
thereafter until the date on which the entire principal amount of this Note is
paid in full, whether on the Maturity Date or otherwise.


(b) Terms Defined in the Loan Agreement. Any capitalized term used but not
defined herein has the meaning specified in the Loan Agreement.


(c) Usage.  All definitions contained in this Note are equally applicable to the
singular and plural forms of the terms defined. The words “hereof”, “herein” and
“hereunder” and words of similar import refer to this Note as a whole and not to
any particular provision of this Note.


2. INTEREST; PAYMENT.


(a) Interest Payments. This Note shall bear interest on the unpaid principal
amount hereof (“Interest”) at an annual rate equal to [_____] percent ([ ]%),
computed on the basis of a 360-day year and calculated using the actual number
of days elapsed since and including the Issue Date or the date on which Interest
was most recently paid, as the case may be, and if not timely paid as provided
herein, compounded monthly. The Company shall pay accrued Interest (including
default interest (if any)) in arrears (i) on each Scheduled Interest Payment
Date and (ii) on any date on which the entire or any portion of the principal
amount of this Note is paid.


(b) Maturity. The outstanding principal amount of this Note plus all accrued and
unpaid Interest (including default interest (if any)) hereon, plus all other
amounts due hereunder, shall be paid in full on the Maturity Date.
 
(c) Payment in Cash. All payments on this Note shall be paid in cash by wire
transfer of immediately available funds.
 
(d) Default Interest. Any amount of principal, Interest or any other amount that
is not paid as and when due in accordance with this Note shall bear interest
until paid at the Default Interest Rate, compounded monthly.
 
3. EVENT OF DEFAULT; ACCELERATION.
 
In the event that an Event of Default or a Change of Control occurs, the Holder
shall have the right, upon written notice to the Company (an “Acceleration
Notice”), to (i) accelerate the payment of (x) all unpaid principal amount of
this Note, plus (y) all accrued and unpaid Interest (including default interest
(if any)) hereon, plus (z) all other amounts due hereunder, and (ii) cause the
Company to pay all of the amounts described in the preceding clause (i) plus the
applicable Make-whole Amount in same day funds on the Acceleration Payment Date
(as defined below). The Acceleration Notice shall specify the date on which the
amounts described in the preceding sentence shall be paid (the “Acceleration
Payment Date”), which date must be at least four (4) Business Days following the
Business Day on which the Acceleration Notice is delivered to the Company (the
“Acceleration Notice Date”).
 
-5-

--------------------------------------------------------------------------------


 
4. PREPAYMENT BY THE COMPANY.
 
The Company may prepay all (but not less than all) of this Note prior to the
Maturity Date by giving written notice thereof to the Holder, which notice shall
(i) specify the date on which the Company intends to prepay this Note (the
“Prepayment Date”), and (ii) be delivered to the Holder not less than three (3)
Business Days prior to the Prepayment Date. Any such written notice delivered by
the Company shall be irrevocable. On the Prepayment Date, the Company shall pay
to the Holder the sum of (w) all unpaid principal amount of this Note, plus (x)
all accrued and unpaid Interest (including default interest (if any)) hereon,
plus (y) all other amounts due hereunder, plus (z) the applicable Make-whole
Amount in same day funds.
 
5. MISCELLANEOUS.
 
(a) Successors and Assigns. The terms and conditions of this Note shall inure to
the benefit of and be binding upon the respective successors and permitted
assigns of the Company and the Holder. The Company may not assign its rights or
obligations under this Note except as specifically required or permitted
pursuant to the terms hereof.


(b) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within the State of New York.
 
(c) Notices. Any notice, demand or request required or permitted to be given by
the Company or the Holder pursuant to the terms of this Note shall be in writing
and shall be deemed delivered (i) when delivered personally or by verifiable
facsimile transmission, unless such delivery is made on a day that is not a
Business Day, in which case such delivery will be deemed to be made on the next
succeeding Business Day, (ii) on the next Business Day after timely delivery to
an overnight courier and (iii) on the Business Day actually received if
deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:


If to the Company:


Manaris Corporation
400 boul. Montpellier
Montreal, Quebec
Canada H4N 2G7
Attn: John Fraser, Chief Executive Officer
Tel: 514-904-6030
Fax: 514-744-2080


with a copy (which shall not constitute notice) to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attn: Darrin Ocasio, Esq.
Tel: 212-930-9700
Fax: 212-930-9725


-6-

--------------------------------------------------------------------------------


 
and if to the Holder, to such address for the Holder as shall be specified
appear on the signature page of the Note Purchase Agreement executed by the
Holder, or as shall be designated by the Holder in writing to the Company in
accordance this Section 5(c).


(d)  Amendments. No (i) amendment to this Note or (ii) waiver of any agreement
or other obligation of the Company under this Note may be made or given except
pursuant to a written instrument executed by the Company and by the holders of a
majority of the aggregate principal of the Notes then outstanding, it being
understood that upon the satisfaction of the preceding condition, this and each
other Note (including any Note held by a holder thereof that did not execute the
instrument specified in the preceding clause) shall be deemed to incorporate any
amendment, modification, change or waiver effected thereby as of the effective
date thereof. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
 
(e) Failure to Exercise Rights not Waiver. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude any other or further exercise thereof.
All rights and remedies of the Holder hereunder are cumulative and not exclusive
of any rights or remedies otherwise available. In the event that the Company
does not pay any amount under this Note when such amount becomes due, the
Company shall bear all costs incurred by the Holder in collecting such amount,
including without limitation reasonable legal fees and expenses.
 
(f)  Transfer of Note. The Holder may sell, transfer or otherwise dispose of all
or any part of this Note (including without limitation pursuant to a pledge) to
any person or entity as long as such sale, transfer or disposition is made in
accordance with the applicable provisions of the Loan Agreement. From and after
the date of any such sale, transfer or disposition, the transferee hereof shall
be deemed to be the holder of a Note in the principal amount acquired by such
transferee, and the Company shall, as promptly as practicable and at the
Company’s cost and expense, issue and deliver to such transferee a new Note
identical in all respects to this Note, in the name of such transferee. The
Company shall be entitled to treat the original Holder as the holder of this
entire Note unless and until it receives written notice of the sale, transfer or
disposition hereof.
 
(g)  Lost or Stolen Note. Upon receipt by the Company of evidence of the loss,
theft, destruction or mutilation of this Note, and (in the case of loss, theft
or destruction) of indemnity or security reasonably satisfactory to the Company,
and upon surrender and cancellation of the Note, if mutilated, the Company shall
at the Company’s cost and expense execute and deliver to the Holder a new Note
identical in all respects to this Note.
 
(h) Usury. This Note is subject to the express condition that at no time shall
the Company be obligated or required to pay interest hereunder at a rate which
could subject the Holder to either civil or criminal liability as a result of
being in excess of the maximum interest rate which the Company is permitted by
applicable law to contract or agree to pay.  If by the terms of this Note, the
Company is at any time required or obligated to pay interest hereunder at a rate
in excess of such maximum rate, the rate of interest under this Note shall be
deemed to be immediately reduced to such maximum rate and the interest payable
shall be computed at such maximum rate and all prior interest payments in excess
of such maximum rate shall be applied and shall be deemed to have been payments
in reduction of the principal balance of this Note. 


-7-

--------------------------------------------------------------------------------


 
(i) Taxes. Any and all payments of any kind whatsoever by the Company under or
in connection with this Note or any other Transaction Document shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities of any
kind whatsoever with respect thereto, excluding taxes imposed on the net income
of the Holder (all such nonexcluded taxes, levies, imposts, deductions, charges
withholdings and liabilities, collectively or individually, the “Taxes”). If the
Company shall be required to deduct any Taxes from or in respect of any sum
payable under or in connection with any of this Note or any other Transaction
Document to the Holder, (i) the sum payable shall be increased by the amount
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under or in connection with this Section
5(i)) the Holder shall receive an amount equal to the sum it would have received
had no such deductions been made, (ii) the Company shall make such deductions
and (iii) the Company shall pay the full amount deducted to and file any
required tax and information return with the relevant Governmental Authority in
accordance with applicable law.


[Signature Page to Follow]
 
-8-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer on the date first above written.
 
MANARIS CORPORATION
 
 
By:  

--------------------------------------------------------------------------------

Name:
Title:
 

--------------------------------------------------------------------------------

